In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Posner, J.), dated February 22, 1996, which denied their motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendant Richard Brown as against the weight of the credible evidence.
Ordered that the order is affirmed, with costs.
The jury’s determination that the defendant Richard Brown was not negligent in causing the automobile accident was supported by a " ' " 'fair interpretation of the evidence’ ” ’ ” (see, Lolik v Big V Supermarket, 86 NY2d 744; Nicastro v Park, 113 AD2d 129, 134). Although one may be found negligent for failing to observe an approaching vehicle which is in plain sight, Brown claimed that he did not see the plaintiffs’ car until the time of impact because foliage was obstructing his view and the plaintiffs’ car darted out in front of him.(see, Weigand v United Traction Co., 221 NY 39; Tannenbaum v Mandell, 51 AD2d 593). Accordingly, the trial court properly denied the plaintiffs’ motion to set aside the verdict. Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.